Winkler, J.
The appellant and another were prosecuted, by information, for an alleged violation of one of the provisions of tlie statute of April 23, 1873, entitled “An act to better provide for the protection of agricultural interests.” Gen. Laws 1873, p. 41.
The second section provides that it shall be a misdemeanor, punishable by fine, and imprisonment in the county jail, when any person shall knowingly permit his or their hogs, cattle, mules, horses, or other stock, to go within the field or enclosed lands of another, without the consent of the owner.
The appellant, being alone on trial, moved the court to quash the information because of a variance between the date of the commission of the offence as set out in the information, and that set out in the affidavit. The date in the information is October 11th; that set out in the affidavit is October 14th. The court overruled the motion to quash, and, on motion of the county attorney, permitted the information to be amended so as to make the date of the alleged commission of the offence set out in the information correspond with the date set out in the affidavit. Williams v. The State, 5 Texas Ct. App. 485, and cases cited.
The judgment must be reversed, and the prosecution dismissed.

Reversed and dismissed.